BAKER, J.
(Concurring). — I have reached the same conclusion in this case as the Chief Justice, différing from him only in the line of reasoning by which the result is ’attained. The case is of some importance, and it being one of first impression in this court, as to who is an independent contractor, I propose to state the reasons why I think the judgment of the lower court should be reversed.
The plaintiff’s intestate, James Chapman, entered into a written contract with the Swansea Lease, Incorporated, the defendant, to sink a shaft of certain specific dimensions, on mining property occupied by the defendant, to the depth of 500 feet, at the agreed price of $34 per foot. The work on the shaft was to commence between July 1 and 10, 1917, and was to be prosecuted diligently until the shaft was completed; Chapman and his associates stipulating that they would work three shifts continuously, unless otherwise agreed with the defendant company. Chapman and his associates were to furnish all necessary labor and tools, also all necessary fuses and caps and candles, for the completion of the shaft, but if they desired to purchase these articles from the *537company they might do so at cost price. All the work was to be done in a good and workmanlike manner, to be in line and square, and done to the satisfaction of the company, and the company was to have the right to inspect the work at any and all times, and direct any and all changes of work that had not been done, or was not being done, in accordance with the agreement. The company was to do all hoisting, and furnish a pumpman and necessary pump to keep the water down, and also was to furnish the necessary timbers framed and delivered; at the collar of the shaft, and all hand and drill steel, all air drills, compressed air, and all air-pipe. The company was to measure up the work completed by Chapman and his associates oh the 1st and 15th of each month, and pay them 85 per cent of the money due for all work completed up to the measurement date, as follows: On the 7th of the month to pay 85 per cent of the work measured up to the last of the month, and on the 23d of the month to pay 85 per cent of the work measured up to the 15th of the month; the balance' of 15 per cent was to be deposited on pay days in the Citizens’ National Bank of Los Angeles, to be paid by said bank to Chapman and his associates, upon the completion of said work and when the same was accepted by the company. The contract contained, a further clause, worded as follows:
“ . . . The parties of the second part further agree not to hire any person objectionable to the party of the first part.....”
Within the time provided by the contract, Chapman and his assoéiates commenced work on the shaft, and, as is usual and customary in the sinking of a shaft, constructed a trestle for the purpose of dumping the rock and waste material removed from the shaft. On October 20, 1917, while Chapman was upon the rails or runway of the trestle, and while he was in a stooping attitude, endeavoring to ascertain if the rails or runway of the trestle was level, in order to admit of the passage of the ore car used in the dumping, one of the rails turned or slipped while he was standing upon it, and he fell to the ground and was killed.
The vital question for determination in the case is whether the deceased, Chapman, was an employee of the Swansea Lease, Incorporated, within the meaning of the employers’ liability law of the state, at the time of the happening of the unfortunate accident by which he lost his life, or whether he *538was an independent contractor. It must be conceded that if the deceased was not an employee of the company at the time, .the judgment in behalf of his widow and child cannot be sustained under the employers ’ liability law. That law imposes no obligation upon the defendant company unless Chapman was an employee of the company, and the burden rested upon the plaintiff to prove that relationship. Employers’ Liability Law, Civil Code, 1913, pp. 1051-1054; Harris v. McNamara, 97 Ala. 181, 12 South. 103.
The defendant insists that, under the proofs, said deceased was not an employee of the company, but an independent contractor. An “independent contractor” is defined as one who exercises an independent employment, and contracts to do a piece of work according to his own method, and without being subject to the control of his employer, save as to the result of the work. Alexander v. R. A. Sherman’s Sons Co., 86 Conn. 292, 85 Atl. 514; LURTON, J., in Powell v. Virginia Const. Co., 88 Tenn. 692, 17 Am. St. Rep. 925, 13 S. W. 691.
The trae test of a contractor would seem to be that he renders service in the course of an independent occupation, representing the will of his employer only as to the result of his work, and not as to the means by which it is accomplished. The one indispensable element to Ids character as an independent contractor is that he must have contracted to do a specified work, and have the right to control the mode and manner of doing it. Shearman & Redfield on Negligence, 6th ed., par. 164; Hexamer v. Webb, 101 N. Y. 377, 385, 54 Am. St. Rep. 703, 4 N. E. 755.
An independent contractor is not in any legal sense á servant of his employer, but is one exercising an independent employment under a contract to do certain work by his own method, without the suggestion or the control of his employer, except as to the product or result of the work. Parrott v. Chicago Great Western Ry., 127 Iowa, 419, 103 N. W. 352; Williams v. National Cash Register Co., 157 Ky. 836, 164 S. W. 112; Mountain v. Fargo, 38 N. D. 432, Ann. Cas. 1918D, 826, L. R. A. 1918C, 600, 166 N. W. 416; Wood on Master and Servant, par. 424; Thompson on Negligence, par. 622. In Labatt’s Master and Servant, volume 1, (second edition), paragraph 64, the author says that:
‘ ‘ The accepted doctrine is that, in cases where the essential object of an agreement is the performance of work, the rela*539tion of master and servant will not be predicated as between the party for whose benefit the work'is to be done and the party who is to do the work, unless the former has retained the right to exercise control over the latter in respect to the manner in which the work is to be executed. This attribute of the relation supplies the single and universally applicable test upon which servants are distinguished from independent contractors. ’ ’
Looking solely to the contract, I am unable to perceive in its terms any reservation of power or right on the part of the defendant company to control or direct the manner or method in which the contractors should accomplish the work of sinking the shaft which they contracted to do. They had full, unrestricted and unqualified control over the manner or method in which the work was to be done. The defendant company had no authority to say or direct how the work should be performed, or the mode of doing it. The contractors were free to work where, when, and how they chose, except that they were required to maintain three shifts continuously. The defendant company had no control over the employees of the contractors, nor could the company authoritatively interfere in the manner, of determining who should be employed by the contractors, or how many men the contractors might employ, or what wages should be paid to the men so employed. No power to discharge the men employed by the contractors is reserved to the company in the contract. The clause in the contract to the effect that no person or persons objectionable to the company should be employed by the contractors in no manner affected the status of Chapman and his associates as independent contractors in respect to the sinking of. the shaft. In ease the contractors employed anyone that was objectionable to the company, all that the company could do was to protest or object to the employment; it had no power or right to discharge such employee. The contractors, if they chose, might employ anyone they elected, provided they eared to run the chance of an abrogation of the contract for a breach of its terms. Callahan v. Salt Lake City, 41 Utah, 300, 125 Pac. 863. Besides, the relationship between the defendant company and the contractors is to be determined from the contract as a whole — by its spirit and essence — and not by the wording or phraseology of a single sentence or paragraph. *54013 C. J. 525; Foster v. City of Chicago, 197 Ill. 268, 64 N. E. 322.
The clause in the contract reserving to the company the right to inspect the work at any and all times, and direct all changes of work that had not been done or was not being done in accordance with the agreement and in a mining and workmanlike manner, does not change the character of the contract. In Shearman & Redfield on Negligence, volume 1, sixth edition, paragraph 165, it is said that:
“Even reservation of the right of inspection at all times, and the requirement that thé work must be done subject to the approval of the employer, does not make a servant of one who is doing the work, where there is no reserved right to dictate the details of the method being used, or any right to interfere with the servants of the party doing the work.”
See, also, 16 Am. & Eng. Ency. of Law, 2d ed., p. 188; Casement v. Brown, 148 U. S. 622, 37 L. Ed. 582, 13 Sup. Ct. Rep. 672.
So much for the contract. Standing alone and by itself, the contract indisputably creates the relation of employer and independent contractor. The trial court, however, admitted a mass of parol testimony as to what the parties did under the contract. This evidence was’ admitted, apparently, for the sole purpose of showing what the true or real relationship was between the contractors and the company, as shown by the acts of the parties, notwithstanding the contract. We are not now concerned with the admissibility of this parol testimony on the score that the contract was plain and unambiguous, since it was received practically without objections, and no assignment of error has been made in that regard in this court, and it is therefore unnecessary to pass upon the question as to whether the trial court erred in admitting that evidence; it is a part of the record here, and must be considered in determining the appeal.
It appears from a portion of this testimony that the defendant company procured liability insurance based on all payrolls' of the company including the payroll kept by the company for the payment of the contractors and their employees. It is to be, borne in mind that the company was to do the hoisting. Under this stipulation, the company assumed the dutjq not only to furnish proper and safe appliances with which to do the hoisting, but also the duty to see that the hoist was not negligently operated by its en*541gineer. In the event of the negligent performance of either one of these duties, whereby the contractors or their employees were injured, the law imposed a liability on the company. Under the circumstances, the company was certainly fully within its rights, and justified, as a matter of protection, in insuring itself against such liability, and the procuring of the liability insurance, although based upon all the payrolls, cannot be considered as having the effect to change the character of the contract.
It is in evidence that the superintendent at one time ran away two men who had been employed by the contractors. The circumstances surrounding this action are not clearly stated in the record, but we have concluded that it was an act of violence or threatened violence on the part of the superintendent. Clearly it was not the exercise of the lawful power to discharge the men, and therefore it could have no effect upon the dependency or independency of the contract.
The wages of the employees of Chapman and his associates were paid by the company out of the money due the contractors, based upon measurement of the work, at $34 peifoot according to the contract. The contract itself provided that 85 per cent of the money ' due the contractors for sinking the shaft should be paid to them bimonthly. The statute law of the state requires that every corporation or company shall pay its employees their wages bimonthly, and the fact that the payment of the contractor’s employees took place at the same time the company paid its own employees cannot be considered as affecting the character of the contract. , The payment of workmen by the owner does not necessarily transform an independent contractor into a servant or agent. Thompson on Negligence, 2d ed., par. 629; Scales v. First National Bank, 88 Or. 490, 172 Pac. 499.
The deduction of the hospital fees from the pay of the contractors and their employees, was not an act necessarily inconsistent with the independency of the contract. Good v. Johnson, 38 Colo. 440, 8 L. R. A. (N. S.) 986, 88 Pac. 439.
The contract does not in express terms provide where or how the waste rock and material taken out of the shaft should be dumped. The evidence shows that the contractors proceeded to dump the waste rock and material in a circular form around the collar of the shaft.' After they had been engaged *542for some time in. dumping, the superintendent of the company instructed them to change the dumping, so as to dump the waste material from shaft No. 7 (the contractors were sinking shaft No. 7) straight across to shaft No. 5, and in building an extension of the trestle for this work Chapman was killed. This action by the superintendent is the nearest approach to the exercise of control over the work found in the entire record. In weighing the control exercised, we must carefully distinguish between authoritative control and mere suggestions or directions as to details. Standard Oil Co. v. Anderson, 212 U. S. 215, 53 L. Ed. 480, 29 Sup. Ct. Rep. 252.
• “The mere fact of direction as to things to be done, without control over the method or means of doing them, does not make a contractor a servant. ’ ’ Shearman & Redfield on Negli. gence, vol. 1, par. 164.
I am of the opinion that the case upon this point comes within the class of eases of which See v. Leidecker, 152 Ky. 724, 154 S. W. 10, is one. In that case it appears that See was a farmer and owned an ox- team, with which he did heavy hauling. Leidecker employed See to haul a heavy boiler from the railroad station to a point several miles distant, where Leidecker was preparing to bore a well for oil. See with his team and hands loaded the boiler on to a wagon and hauled it to the place of delivery, and left the wagon standing with the boiler on it until the following morning. See and his men went to the place for the purpose of unloading. Leidecker wished the boiler unloaded at a particular place, and set in a particular way, and he gave directions to See accordingly. For the purpose of holding the boiler, or as a means of pulling it off the wagon, Leidecker directed See to put a chain around the boiler, and for the purpose of connecting it told' See ‘to pass the chain under the boiler and hand it up on the other side. In doing this, See went under the boiler and put his head between it and the coupling hole, whereupon the boiler toppled over toward the'opposite side, striking him upon the head and badfy mashed it. The court held that the relation of master and servant did not exist between See and ■ Leideeker. See, also, Pace v. Appanoose County (Iowa), 168 N. W. 916, 17 N. C. C. A. 682; Kellogg v. Church Charity Foundation, 203 N. Y. 191, 197, Ann. Cas. 1913A, 883, 38 L. R. A. (N. S.) 481, 96 N. E. 406; Ash v. Century Lumber Co., 153 Iowa, 523, 38 L. R. A. (N. S.) 973, 133 N. W. 888.
*543In this case the superintendent did no more than to direct where the dumping should take place. He assumed no control over the method or means of doing the work; that was left entirely to the contractors, and the fact that the superintendent directed the particular place at which the debris should be dumped was in no way inconsistent with Chapman’s relation being that of an independent contractor.
The doctrine contended for by the plaintiff, that a person employed to do certain work may be an independent contractor as to certain parts of the work, and merely, a servant or agent of the party employing him as to the residue of the work (1 Shearman & Redfield on Negligence, par. 165; Powley v. Vivian Co., 169 App. Div. 170, 154 N. Y. Supp. 426; Swart v. Justh, 24 App. D. C. 596), has no application to the facts of the case. The dumping of the debris was but the smaller part of the larger work of sinking the shaft. It is necessarily implied in the contract. That the contractors regarded the dumping at the place indicated by the superintendent as a part of their work or duty under the contract is manifest from the undisputed testimony that they made no claim or demand for extra compensation and received none.
Upon the whole case, I am satisfied that the provisions of the agreement, and the acts of the parties under it, as disclosed by the parol testimony, are consistent only with the relation of Chapman being that of a person exercising an independent calling. He was in no sense an employee. This is particularly apparent from the undisputed testimony that Chapman worked from 16 to 18 hours a day, while the employees of the company were required to work only 8 hours a day (underground) , in compliance with the state law, and that the scale of wages of the employees of the company was $5.15 a day, while the employees of Chapman and his associates received $7 a day.
For the foregoing reasons the judgment appealed from should be reversed.
ROSS, J. — I concur in the opinion stated by Judge BAKER.